                                 UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF LOUISIANA

                                            MONROE DIVISION

UNITED STATES OF AMERICA                                       CRIMINAL ACTION NO. 3:18-CR-0321

VERSUS                                                         JUDGE TERRY A. DOUGHTY

DERRICK ANTONIO HALL                                           MAG. JUDGE KAREN L. HAYES



                                        MEMORANDUM ORDER


         Pending before the Court are Defendant Derrick Antonio Hall’s (“Hall”) Motion for Out-

of-Time Appeal and Motion to Appoint Counsel [Doc. No. 63] and Motion to Withdraw Plea of

Guilty [Doc. No. 65].

         Hall has filed a Notice of Appeal [Doc. No. 64]. Additionally, Hall has a retained

attorney of record who has not withdrawn. Therefore,

         IT IS ORDERED THAT Hall’s Motion for Out-of-Time Appeal and Motion to Appoint

Counsel [Doc. No. 63] are DENIED AS MOOT. 1

         With regard to Hall’s Motion to Withdraw Plea of Guilty, withdrawal of guilty pleas is

governed by Federal Rule of Criminal Procedure 11(d) and (e). Rule 11(d) provides that a

defendant may withdraw a plea of guilty before sentencing if he shows any “fair and just” reason

for the withdrawal. FED. R. CRIM. P. 11(d) (emphasis added); United States v. Powell, 354 F.3d

362, 370 (5th Cir. 2003). After sentencing, however, the standard changes. In particular, Rule

11(e) provides as follows:


1
  If Hall contends that his retained counsel no longer represents him or that he cannot afford representation on
appeal, then his retained counsel should file a motion to withdraw and Hall should file the appropriate motion and
financial documents to obtain appointed counsel.
               (e) Finality of a Guilty or Nolo Contendere Plea. After the court
               imposes sentence, the defendant may not withdraw a plea of guilty
               or nolo contendere, and the plea may be set aside only on direct
               appeal or collateral attack.

FED. R. CRIM. P.   11(e) (emphasis added).

       This rule, which was adopted in 2002, “addresses the finality of a guilty or nolo contendere

plea after the court imposes sentence. The provision makes it clear that it is not possible for a

defendant to withdraw a plea after sentence is imposed.” FED. R. CRIM. P. 11(e) 2002 Amendment

Comments; see also McClure v. Ashcroft, 335 F.3d 404, 413 (5th Cir. 2003) (stating that Rule

11(e) “reinforces the finality of accepted guilty pleas and makes it clear that it is not possible for

a defendant to withdraw a plea after sentence is imposed”). Since the adoption of Rule 11(e), the

Fifth Circuit has held that a “post-sentencing motion to withdraw [a Defendant's] guilty plea [is]

unauthorized and without jurisdictional basis.” United States v. Vasquez, No. 04-50351, 121 Fed.

App’x. 17, 18, 2004 WL 2980066 at *1 (5th Cir. Dec.17, 2004) (citing United States v. Cook, 670

F.2d 46, 48 (5th Cir. 1982)). Accordingly,

       IT IS FURTHER ORDERED that Hall’s Motion to Withdraw Plea of Guilty [Doc. No.

65] is DENIED.

       Monroe, Louisiana, this 9th day of October, 2019.




                                                      ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
